Citation Nr: 1132335	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  05-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for shell fragment wound, left triceps with left ulnar neuropathy, rated 30 percent disabling prior to July 7, 2005, and 50 percent disabling thereafter, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.  In a February 2010 decision, the Board granted the Veteran a 30 percent rating for his shell fragment wound, left triceps, for the period prior to July 7, 2005, and a 50 percent rating thereafter.  The rating of 50 percent is the highest schedular rating available for the disability at issue herein.  The Veteran's claim of entitlement to an extraschedular evaluation was remanded by the Board for development and initial adjudication by the agency of original jurisdiction (AOJ) in the February 2010 decision.  The case, with the sole remaining issue now being entitlement to an extraschedular rating, has been returned to the Board for appellate disposition.


FINDING OF FACT

The Veteran's shell fragment wound, left triceps with left ulnar neuropathy, does not present an exceptional disability picture so as to render the schedular rating inadequate.  


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for shell fragment wound, left triceps with left ulnar neuropathy, are not met.  38 C.F.R. §§ 3.321(b), 4.142a, Diagnostic Code 8516 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486. 

In this case, the Veteran was sent a letter in August 2003 which explained the respective duties of VA and the claimant to obtain evidence in support of the claim.  It also informed the Veteran that in order to receive a higher rating for his residuals of a shell fragment wound to the left triceps he needed to show that this disability got worse.  The Veteran was sent a second letter which contained this information in March 2005.  In July 2006 the Veteran was sent a letter that explained how disability ratings and effective dates are assigned by VA.  This letter accompanied a supplemental statement of the case (SSOC) that was sent to the Veteran at the same time.  The Veteran's claim was thereafter readjudicated, most recently in an SSOC that was dated in June 2011.   

In addition to its duties to provide certain notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and private treatment records.  VA also obtained examinations of the Veteran with respect to the disability at issue; the reports of examination associated therewith sufficiently described the symptoms and functional effects of the Veteran's disability.

 Prior Remand

The Veteran's claim for an extraschedular rating was remanded by the Board in February 2010.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

In this case, the February 2010 remand instructed that (1) VA request that the Veteran provide evidence of his disability's interference with his employment; (2) VA consider whether the claim should be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1); and (3) provide the Veteran with an SSOC if the decision was not fully favorable to him.  The Veteran was sent a letter requesting that he provide information about interference with employment in February 2010.  The Veteran was sent an SSOC in June 2011 which explained that his claim had been considered and which explained why his claim was not submitted to the aforementioned officials for extraschedular consideration.  Therefore, there was substantial compliance with the instructions that were set forth in the February 2010 remand.

Extraschedular Rating

The Veteran contends that the symptoms of his shell fragment wound to the left triceps with left ulnar neuropathy are more serious than is encompassed by the schedular evaluations for that disability for the periods prior to, and beginning, July 7, 2005.  The Veteran's left ulnar neuropathy is rated 30 percent disabling for the period prior to July 7, 2005, and 50 percent disabling thereafter.  A 50 percent rating is the highest schedular evaluation for the Veteran's disability.

The determination of whether a claimant is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In order to make this determination, the level of severity and symptomology of the claimant's service connected disability must be compared to the established criteria in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptoms, the assigned schedular evaluation is adequate.  Id.  If they do not, the VA must undertake the second step of the inquiry, which is to determine whether the claimant's disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id at 115-116.  If an analysis of the first two steps indicates that the first two factors exist, the third step is to refer the case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether justice requires the assignment of an extraschedular rating.  Id at 116.

The Veteran was afforded a VA examination in August 2002.  The Veteran complained of loss of strength and weakness in the left arm and hand.  He also asserted that he had numbness and tingling in his left hand.  Examination revealed a wound to the left triceps with a minor amount of tissue loss and loss of muscle substance underneath the wound.  The left extremity was noted to have decreased muscle strength of 4/5 in Muscle Group VI, as well as lowered endurance. Neurologic examination demonstrated ulnar nerve damage with neuralgia and neuritis noted.  Sensory was also decreased in a left ulnar distribution.

The Veteran was afforded another VA examination in September 2003.  The Veteran complained of loss of strength in his left arm, and asserted that his left arm becomes easily fatigued and cramped.  Examination revealed a muscle wound to the Group VI muscle.  There was no adherence of underlying structures with no intramuscular scarring present and no adhesion to the bone.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  The examiner stated the muscle injury involved no nerve damage.  However, VA outpatient records indicate that the Veteran suffered from nerve damage as early as June 2002.

VA outpatient records indicate the Veteran complained of continuous left arm pain, tingling, and numbness on multiple occasions.  A VA outpatient record from June 2002 indicated a neurological test revealed evidence of left ulnar neuropathy that occurred proximal to the takeoff of the flexor digitorum profundus V.  The left median sensory response had a slightly prolonged latency and the left ulnar sensory response was absent.  An electromyography (EMG) of the left first dorsal interosseous demonstrated rare positive waves and mild chronic reinnervation.

Private medical records from July 2005 reflect that the Veteran had nerve conduction studies completed.  Results showed normal bilateral upper extremity motor responses except for a borderline left ulnar motor distal latency.  Left ulnar and antidromic ulnar palmar sensory responses could not be obtained, even with averaging.  The left lateral antebrachial cutaneous sensory response was also absent. Needle electrode examination of the left upper extremity muscles showed large motor unit potential changes with reduced recruitment patterns in ulnar innervated muscles.  Some large, rapid firing motor unit changes were also found in a thenar muscle.

The Veteran was afforded a third VA examination in October 2005.  The Veteran complained of loss of strength and weakness.  Examination revealed muscle groups VI and VII were involved.  There were signs of lowered endurance including weakness with prolonged carrying, pushing, and pulling.  There were signs of impaired coordination including dropping items held in the left hand.  There was limitation of wrist flexion and elbow extension, as well as nerve damage to the triceps extensor.  Range of motion revealed a left shoulder flexion of 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Range of motion of the left elbow revealed a flexion of 145 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees.

The Veteran was afforded the most recent VA examination in February 2009.  The Veteran complained of decreased sensation to the whole hand/forearm and mid upper arm.  He also noted decreased strength in the elbow and grip, and he avoided heavy lifting or gripping.  The Veteran stated he has tingling and burning pain, which is presently controlled with medication.  The Veteran's left elbow has symptoms that include pain, stiffness, weakness, incoordination, decreased speed of joint motion and episodes of locking.  His left wrist gives way, has pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  There was no arthritis.

Examination of the left elbow revealed the Veteran was unable to voluntarily fully flex, but when full flexion was attempted, he was able to override and obtain full flexion to soft tissue rest but with very apparent abnormal motor response present. The Veteran's left wrist motion was jerky and had poor motor movement on extension and flexion.

Left shoulder flexion was to 70 degrees, abduction to 60 degrees, internal rotation to 25 degrees, and external rotation to 30 degrees.  The elbow/forearm had a left flexion to 90 degrees, left extension to 0 degrees, pronation to 86 degrees and left supination to 82 degrees.  The left wrist had a dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 22 degrees, and ulnar deviation to 32 degrees.  Ranges of motion were limited by pain.  There were no ankylosed joints.

The examiner noted that strength of the left shoulder was 5/5 as long as it was within the active range of motion, beyond the active range of motion there was no strength.  The elbow had strength of 4/5 and the wrist had 3/5 with give way, which was jerky.

The examiner commented that the Veteran had to learn to accommodate for any two handed maneuvers since his left hand is largely impaired with no ulnar nerve function and a generalized wasting noted in his hand with poor wrist strength.  The examiner also noted that elbow strength is diminished by weakness with contractures and shoulder motion is diminished as well, which is suggestive of frozen shoulder.

For the period prior to July 7, 2005, the Board found that the Veteran was entitled to a 30 percent rating, under diagnostic code 8516, for severe incomplete paralysis of the ulnar nerve.  The Board noted the abnormal findings on nerve conduction studies as well as the Veteran's complaints of tingling, numbness, loss of strength, and weakness of the left hand.  For the period beginning July 7, 2005, the Board found that the Veteran was entitled to a rating of 50 percent, under diagnostic code 8516, for complete paralysis of the ulnar nerve. The Veteran had no ulnar nerve function with wasting of his hand and a weakened flexion of the wrist.

Complete paralysis of the ulnar nerve encompasses the "griffin claw" deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers; inability to spread the fingers (or reverse); inability to adduct the thumb; and weakened flexion of the wrist.  38 C.F.R. § 4.124a, diagnostic code 8516.  Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for the nerve involved, with a maximum rating equal to severe incomplete paralysis of the nerve.  38 C.F.R. § 4.123.  

For the period prior to July 7, 2005, the rating for severe, incomplete paralysis of the ulnar nerve adequately encompasses the Veteran's symptoms of neuritis characterized by loss of strength in the left arm, fatigability of the left arm, and continuous arm pain, tingling, and numbness.  The maximum rating for neuritis, which the Veteran received, specifically contemplates sensory disturbances and pain, as well as significant loss of function of the affected body part.  There is no evidence that the Veteran's loss of function or pain was so severe as to render the rating for severe, incomplete paralysis of the ulnar nerve inadequate.

For the period beginning July 7, 2005, the rating for complete paralysis of the ulnar nerve adequately encompasses the Veteran's symptoms of weakness; lowered endurance; difficulty carrying, pulling, and pushing; impaired coordination; limitation of motion; pain; and decreased sensation.  VA examination revealed that the Veteran's left hand was largely impaired with no nerve function.  The rating for complete paralysis of the ulnar nerve expressly contemplates no remaining function of the nerve, with associated functional effects.  Notably, many symptoms of complete paralysis of the nerve were absent in the Veteran's case, such as the "griffin claw" deformity.  The symptoms he had, while severe, were not more severe than what is contemplated by complete paralysis of the ulnar nerve.  

The Board acknowledges that the Veteran contended that he was unable to work due to his left hand disability.  The Veteran's claim for unemployability was referred to the RO in the February 2010 Board decision.  With regard to the criteria for an extraschedular rating, the Board need not reach the step of determining whether there was material interference with employment in this case because there was no showing that the schedular rating was inadequate, which is the initial step of the 3 step inquiry for determining the propriety of an extraschedular rating. Thun, 22 Vet. App. at 115-116 (2008).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An extraschedular rating for residuals of a shell fragment wound to the left triceps with left ulnar neuropathy is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


